MEMORANDUM **
Donald Gene Phillips appeals pro se the district court’s dismissal of his 28 U.S.C. § 2254 petition for a writ of habeas corpus. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, see Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), and we affirm.
We reject Phillips’s contention that the district court erroneously dismissed his section 2254 petition for failure to exhaust state remedies. Phillips, in his section 2254 petition, raised four issues that were still pending in a state habeas proceeding. Accordingly, Phillips failed to show that he exhausted state remedies. See Sherwood v. Tomkins, 716 F.2d 632, 634 (9th Cir.1983) (holding that when an appeal of a *931state criminal conviction is pending, a would-be habeas petitioner must await the outcome of his appeal before his state remedies are exhausted).1
AFFIRMED.

 This disposition is not appropriate for publi*931cation and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. All outstanding motions are denied.